278 S.W.2d 140 (1955)
Ex parte John Ira McCLAIN.
No. 27608.
Court of Criminal Appeals of Texas.
April 20, 1955.
No attorney on appeal for appellant.
Leon Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his release by writ of habeas corpus alleging that the cumulation of sentences which he is serving is defective.
The writ was granted by the Honorable Langston King, Judge of the Criminal District Court No. 2 of Harris County and made returnable to this Court in accordance, with Article 119, Vernon's Ann.C.C.P.
From the certified copy of the judgment and sentences forwarded to this Court, we learn the following:
On February 13, 1947, in Cause No. 57,655 in the Criminal District Court of Harris County the relator plead guilty to the offense of theft, and his punishment was assessed at four years.
On April 2, 1947, in Cause No. 57,654 in the Criminal District Court No. 2 of Harris County the relator plead guilty to the offense of burglary, and his punishment was assessed at twelve years. The sentence in this cause concludes with this order: "Sentence cumulative with 57655, tried in Criminal District Court, Harris County, Texas."
In Ex parte Bobbitt, Tex.Cr.App., 262 S.W.2d 416, we held valid an order of cumulation which referred to the number of the cause and the name of the court in which the prior conviction was had and is here controlling.
The relief prayed for is denied.